                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 JOHN M. KURZ,                                    )
                                                  )
                Plaintiff,                        )
                                                  )
         v.                                       )             No. 4:19-CV-310 CAS
                                                  )
 UNITED STATES OF AMERICA,                        )
                                                  )
                Defendant.                        )

                                MEMORANDUM AND ORDER

       Before the Court is plaintiff’s motion to proceed in forma pauperis on appeal, as well as

his motion for appointment of counsel on appeal. After review of plaintiff’s financial information,

the Court will grant plaintiff’s motion to proceed in forma pauperis on appeal. Plaintiff’s motion

for appointment of standby counsel on appeal, however, will be denied.

       There is no constitutional or statutory right to appointed counsel in civil cases. Nelson v.

Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984). In determining whether to

appoint counsel, the Court considers several factors, including (1) whether the plaintiff has

presented non-frivolous allegations supporting his or her prayer for relief; (2) whether the plaintiff

will substantially benefit from the appointment of counsel; (3) whether there is a need to further

investigate and present the facts related to the plaintiff’s allegations; and (4) whether the factual

and legal issues presented by the action are complex. See Johnson v. Williams, 788 F.2d 1319,

1322-23 (8th Cir. 1986); Nelson, 728 F.2d at 1005.

       The Court dismissed the present action for lack of subject matter jurisdiction on August

13, 2019. Plaintiff is not entitled to appointment of counsel on appeal, and the Court does not
believe he will be able to present meritorious allegations supporting his prayer for relief. As such,

plaintiff’s motion for appointment of counsel on appeal will be denied.

       Accordingly,

       IT IS HEREBY ORDERED plaintiff’s motion for leave to proceed in forma pauperis on

appeal is GRANTED. [Doc. 51]

       IT IS FURTHER ORDERED that plaintiff’s motion for appointment of counsel on

appeal is DENIED. [Doc. 50]




                                                  CHARLES A. SHAW
                                                  UNITED STATES DISTRICT JUDGE


Dated this   15th     day of October, 2019.




                                                 2
